Rhodes, J. and Cbockett, J., dissenting in part:
After the plaintiff had obtained judgment in the County Court, a writ was issued, and under it he' was put in possession of the premises. The judgment of the County Coxu’t having been reversed, and the cause remanded, the defendant moved the County Court that he be restored to the possession of the premises, and this motion was denied. From this order the appeal is taken.
*643This order is not an appealable order. It is not expressly enumerated as such in the Code, and it is not a “special order made after final judgment,” for there was no final judgment when the order was made. The order may be reviewed on an appeal from the judgment.
If the order was properly before us for review, we think, the opinion of the majority of the Court establishes that the plaintiff was entitled to be restored to the possession.